NO. 29989

IN THE SUPREME COURT OF THE STATE OF HAWAFI

MARK J. BENNETT, Attorney General
of the State of Hawafi, Petitioner-Appellee,

VS.

FRANK DE GIACOM0, Respondent-Appellant,

  

and

ANIMAL cARE FOUNDATI@N, INC., Respondenc

fee =:z mr s1 Mwmz

(NO. 29989) 1

MARK J. BENNETT, Attorney General
of the State of HawaiH, Petitioner-Appellee,

vs.
FRANK DE GIACOMO, Respondent-Appellant,

and

ANIMAL CARE FOUNDATION, INC., Respondent.

(NO. 29973)

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(S.P. NO. 09-l-O208)

ORDER DISMISSING APPLICATICN FOR WRIT OF CERTIORARI
(By; Moon, C.J., for the courtH

Petitioner/respondent-appellant Frank De Giacomo’s

filed on March 22, 20lO, was

application for writ of certiorari,

filed more than ninety days after the filing of the ICA'S

December ll, 2009 order of dismisSal. The application is

1 C0nsidered by: Moon, C.J., Nakayama, Acoba, and Duffy, JJ., and
Circuit Judge Sakamoto, in place of Recktenwald, J., recused.

Q,'.:Y'TL:;;B

untimely. s_e_e_ HRS § 602-59